Name: Commission Regulation (EU) NoÃ 389/2010 of 6Ã May 2010 amending Regulation (EC) NoÃ 2104/2004, as regards the management of fishing fleets in certain French outermost regions
 Type: Regulation
 Subject Matter: fisheries;  America;  Europe;  regions and regional policy
 Date Published: nan

 7.5.2010 EN Official Journal of the European Union L 114/5 COMMISSION REGULATION (EU) No 389/2010 of 6 May 2010 amending Regulation (EC) No 2104/2004, as regards the management of fishing fleets in certain French outermost regions THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 639/2004 of 30 March 2004 on the management of fishing fleets registered in the Community outermost regions (1), and in particular Articles 1(2) and 4(3) thereof, Whereas: (1) Commission Regulation (EC) No 2104/2004 (2) lays down detailed implementing rules for Council Regulation (EC) No 639/2004 on the management of fishing fleets registered in the Community outermost regions. (2) Commission Regulation (EC) No 1274/2007 (3) reviewed the reference levels for the fleets in Outermost Regions set out in the Annex to Regulation (EC) No 2104/2004, following the statement made jointly by the Council and the Commission during the Fisheries Council of 27 July 2006 (4). (3) In the case of certain fleet segments of the French outermost regions, Regulation (EC) No 1274/2007 sought the regularisation of an important number of vessels which carried out fishing activities before 31 December 2006 and were active without having been entered in the EU Fleet Register. These regularisations were considered as an extension of the development plans that had been presented for the outermost regions concerned. (4) A more recent and comprehensive inventory of the small-scale fleets operating in the most remote areas of the French outermost regions of Guyana and Martinique made by the French authorities has shown that the number of vessels requiring regularisation was underestimated at the time of the above-mentioned review of the reference levels. France has requested that a new regularisation be done for the unaccounted vessels as part of the development plans presented in 2007 for Guyana and Martinique. (5) The fleet segments concerned by the request for increase in reference level target their activities on coastal fish resources which, according to the most recent scientific information, do not show conservation concerns. (6) In order to contribute to the sustainable development of the fisheries sector in outermost regions, it is therefore appropriate to consider the need for regularisation of the concerned vessels in the framework of the development plans concerned and to increase the corresponding reference levels in order to allow the registration of these vessels in the EU Fleet Register. (7) Regulation (EC) No 2104/2004 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2104/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 6 May 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 102, 7.4.2004, p. 9. (2) OJ L 365, 10.12.2004, p. 19. (3) OJ L 284, 30.10.2007, p. 6. (4) Council Document No 11823/06 ADD 1, 20 July 2006. ANNEX In Section France of the Annex to Regulation (EC) No 2104/2004, the entries concerning fleet segment French Guiana. Demersal and pelagic species. Length < 12 m and fleet segment Martinique. Pelagic species. Length  ¥ 12 m are replaced by the following: France Fleet segment Segment code GT kW French Guiana. Demersal and pelagic species. Length < 12 m 4FF 903 11 644 Martinique. Pelagic species. Length  ¥ 12 m 4FK 1 046 3 294